Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/IN2018/050063 02/07/2018
FOREIGN APPLICATIONS
INDIA 201741004493 02/07/2017


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.
 	Claims 9-17 are pending.
The following rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Puskás, Sulfobutylether-cyclodextrins: Structure, degree of substitution and functional performance 2005 (of record) in view of Millipore (Application Note, Endotoxin Removal, The Solution With Membrane Separation Technology, 2012, of record).
Puskás teaches that sulfobutyl ether beta cyclodextrin (SBEBCD) is for pharmaceutical use.  Therefore, it is critical that butane sulfone content and endotoxin content are minimized.  Page 298, first 4 full paragraphs.  SBEBCD is a sodium salt (page 295, Section 1.2 (a)).
Puskás does not teach passing aqueous sulfobutyl beta cyclodextrin sodium through a 10 KD membrane in ultrafiltration method. 
Millipore teaches that traditionally, endotoxins have been removed by ultrafiltration membranes of a 10,000 NMWL cutoff.  Page 2, second paragraph.  Ultrafiltration is carried out 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to subject SBEBCD to ultrafiltration through a 10 kD membrane because endotoxin must be removed, and ultrafiltration is a traditional way to remove endotoxin.
Response to Arguments
Applicant argues that Puskas does not teach conditions I or II in claim 9.  This argument is not persuasive.  The rejection is based on a combination of references.  Millipore teaches the use of ultrafiltration to remove endotoxin to a pharmaceutically acceptable level, as low as <0.25 EU/mL.
Applicant argues that Puskas does not direct a person skilled in the art towards the invention.  This argument is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Millipore was not relied on in the Examiner’s Response to Arguments and thus does not remedy the defect of Puskas.  This argument is not persuasive because Millipore is relied upon in the rejection and was mentioned in the response to arguments.
Applicant argues that Millipore does not teach removal of endotoxin from sulfobutylether beta cyclodextrin sodium specifically, that the preparation of pure compounds is unpredictable, and so the results of the claimed process are unexpected.  This argument is 


Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antle (US 2010/0093663 A1, April 15, 2010, of record) in view of Stella (US 5,134,127, July 28, 1992, of record).
Antle teaches a process wherein cyclodextrin and alkyl sultone are combined in a basic aqueous medium, then acid is added to a pH of 6 or 6.5.  The process comprises conducting one or more separations including ultrafiltration and extraction.  See paragraphs [0051]-[0057].  Ultrafiltration purges the solution of reaction by-products such as salts and other low molecular weight by-products, and the product can further be concentrated by ultrafiltration [0110].  The ultrafiltration membrane may have a molecular weight cutoff of 1,000 Daltons, and the residual alkyl sultone is less than 250 ppb [0124].  The final commercial product is isolated by lyophilization [0125].  Unwanted components removed by ultrafiltration include ions, unreacted starting material, unreacted reagent, and combinations thereof [0135].  In Example 1, SBEBCD was prepared, the base was NaOH, and the acid was HCl [0202].  The equivalents of 
Antle does not exemplify a process which includes claimed step d.  
Stella teaches preparation of sulfoalkyl ether cyclodextrins (see abstract).  Purification techniques common in the field may be used, including extraction with organic solvents and dialyzing.  See column 7, lines 1-9.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out Antle’s process and to include a washing step.  Antle teaches that several separations may be carried out, including extraction.  Stella clarifies that extraction with organic solvent is a purification method common in the art.  Extraction with organic solvent is equivalent to washing with organic solvent.
Response to Arguments
Applicant argues that Antle does not teach ultrafiltration for removing 1,4-butane sulfone.  This argument is not persuasive.  Antle suggests ultrafiltration to remove components such as unreacted starting material.  
Applicant argues that Antle does not teach washing and ultrafiltration for removing unreacted 1,4-butane sultone.  This argument is not persuasive because Antle teaches extraction and ultrafiltration (paragraph [0055]).
Applicant argues that Antle adds base in multiple portions, but in claim 10, the base is added in one single portion.  This argument is not persuasive because claim 10 does not limit whether the base is added in one or several portions and does not limit the amount of base.

Applicant argues that the present invention is carried out through a 1 KD ultrafiltration membrane and then again though 10KD ultrafiltration membrane system.  This argument is not persuasive because passing through a 1 KD ultrafiltration membrane is not claimed.
Applicant argues that the skilled artisan would not have carried out the washing and ultrafiltration steps for the purpose of removing 1,4-butane sulfone.  This argument is not persuasive.  A rationale different from applicant’s is permissible.  The reason to modify a reference may often suggest what the inventor has done, but for a different reason.  See MPEP 2144.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antle in view of Stella as applied to claims 10-13 and 15 above, and further in view of Dr. Welder (Extraction, internet article, https://web.archive.org/web/20151016130718/https://www.dartmouth.edu/~welderco/extraction/indexextract.html, published 2015, of record).
Antle and Stella teach as set forth above, but are silent about which organic solvent to use for extraction.
Dr. Welder teaches that extraction is used when one of the solvents is water than the other will be an immiscible organic solvent (such as methylene chloride, diethyl ether, or ethyl 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to carry out extraction using an organic solvent such as methylene chloride, diethyl ether, or ethyl acetate.  These solvents are known to be common extraction solvents.  Furthermore, the skilled artisan would know how to choose a solvent which would best dissolve impurities but not the desired product, and could determine appropriate solvents using routine experimentation.
Response to Arguments
Applicant argues that Dr. Welder does not teach which solvents would be used to remove unreacted 1,4-butane sulfone, so the skilled artisan would not look for solvents in Dr. Welder.  This argument is not persuasive because Antle and Stella teach extraction or washing with organic solvents for purification.  A person skilled in the art is an organic chemist, and is well versed in purification techniques.  
Applicant argues that the result could not achieved by routine experimentation because routine experimentation can only be performed if all parameters are known and if by changing the conditions, we can obtain similar result.  This argument is not persuasive.  An “obvious to try” line of reasoning may properly support an obviousness rejection when there are a finite number of solutions (MPEP 2144).  Dr. Welder teaches that the immiscible organic solvent is often methylene chloride, diethyl ether, or ethyl acetate, which is a finite number of solvents to try.

s 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Antle (US 2010/0093663 A1, April 15, 2010, of record) in view of Puskás and Millipore.
Antle teaches a process wherein cyclodextrin and alkyl sultone are combined in a basic aqueous medium, then acid is added to a pH of 6 or 6.5.  The process comprises conducting one or more separations including ultrafiltration and extraction.  See paragraphs [0051]-[0057].  Ultrafiltration purges the solution of reaction by-products such as salts and other low molecular weight by-products, and the product can further be concentrated by ultrafiltration [0110].  The ultrafiltration membrane may have a molecular weight cutoff of 1,000 Daltons, and the residual alkyl sultone is less than 250 ppb [0124].  The final commercial product is isolated by lyophilization [0125].  
Antle does not teach claimed step c.
Puskás teaches that sulfobutyl ether beta cyclodextrin (SBEBCD) is for pharmaceutical use.  Therefore, it is critical that butane sultone content and endotoxin content are minimized.  Page 298, first 4 full paragraphs.  
Millipore teaches that traditionally, endotoxins have been removed by ultrafiltration membranes of a 10,000 NMWL cutoff.  Page 2, second paragraph.  Ultrafiltration is carried out in aqueous solution.  Page 3, Table 4.  Endotoxin limits for pharmaceutical products are as low as <0.25 EU/mL (page 2, Table 2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate claimed step c into Antle’s process because endotoxins must be removed from SBEBCD and ultrafiltration membranes of a 10,000 NMWL cutoff are traditionally used to remove endotoxins.  Antle teaches concentrating to roughly a 50% solution under 
Response to Arguments
Applicant argues that Antle taught away from the critical step of the claimed process.  This argument is not persuasive because Applicant did not explain or point to where Antle teaches away from any of the claimed steps of the process.  To the contrary, Antle specifically teaches that ultrafiltration should be carried out.  See paragraphs [0110] and [0124].
Applicant argues that Antle does not teach removal bacterial endotoxins.  This argument is not persuasive because the rejection is based on a combination of references, not Antle alone.  Puskás and Millipore teach that endotoxin should be removed, and how to remove endotoxin using ultrafiltration.  Puskás teaches an upper limit of endotoxin which should be present in pharmaceutical compositions, which is less than 35 IU/g.
Applicant’s argument that Millipore does not teach purifying SBECD in particular and that the claimed invention shows unexpected results were addressed above.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/             Primary Examiner, Art Unit 1623